Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered June 20, 2012, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him to an aggregate term of 12 years, unanimously affirmed.
As the People concede, the record does not establish a valid waiver of defendant’s right to appeal. However, we perceive no basis for reducing the sentence.
Defendant’s argument that his plea should be vacated in the event of this Court’s reversal of another conviction has been rendered academic by our affirmance of that conviction (People v Thomas, 115 AD3d 496 [2014]).
Concur — Tom, J.P, Acosta, Moskowitz, Gische and Clark, JJ.